IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 9, 2009

                                     No. 08-20378                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



NORIS G. ROGERS,

                                                   Plaintiff-Appellant,
v.

KBR TECHNICAL SERVICES, INC.,

                                                   Defendant-Appellee.




            Appeal from the United States United States District Court
                         for the Southern District of Texas
                                   4:06-CV-1389


Before DAVIS, GARZA and PRADO, Circuit Judges..
PER CURIAM:*
       This is an appeal from the district court’s order denying appellant’s Rule
60(b)(6) motion.
       On June 9, 2008, we affirmed the district court’s order confirming the
arbitration award entered in this case. See Noris G. Rogers v. KBR Technical
Services Inc., No. 08-20036 (5th Cir. June 9, 2008), for a discussion of the issues
presented. While that case was on appeal, appellant filed a Rule 60(b) motion


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-20378

seeking relief on grounds of newly submitted evidence. The district court denied
the motion because that evidence was available to appellant before the district
court rendered its original judgment. Appellant, in his Rule 60(b) motion simply
repeated arguments he had already made to the district court
      Our review of the record and briefs persuades us that the district court did
not abuse its discretion in denying the Rule 60(b) motion.
      AFFIRMED.




                                        2